Citation Nr: 1724492	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-17 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Agent Orange/herbicide exposure.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition of the back and shoulders, to include as secondary to in-service exposure to mustard gas and herbicides.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left arm pain, claimed as bilateral arm pain.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right arm pain, claimed as bilateral arm pain.

5. Entitlement to service connection of entitlement to right shoulder impingement, claimed as bilateral arm pain.

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches. 
7. Entitlement to service connection of entitlement to a headache disorder, claimed as migraine headaches, to include as secondary to in-service exposure to herbicides

8. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder.

9. Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), claimed as a respiratory disorder, to include as secondary to in-service exposure to herbicides.

10. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

11. Entitlement to service connection for hypertension, to include as secondary to in-service exposure to herbicides.

12. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for disorder whose symptoms include short-term memory loss.

13. Entitlement to service connection for a disorder characterized by short-term memory loss, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of a Decision Review Officer (DRO) at a Department of Veterans Affairs (VA) Regional Office (RO) which reopened and continued the denial of the claims on appeal.  In December 2015, the Board remanded the Veteran's claims for additional development.  The file has now been returned to the Board for further consideration.
 
As discussed in the Board's December 2015 Remand, in February 2009, the Board, in pertinent part, denied entitlement to service connection for exposure to Agent Orange, a skin disorder, bilateral arm pain, migraines, a respiratory disorder, hypertension, and a disorder whose symptoms include short-term memory loss.  Board decisions are final upon issuance.  38 U.S.C.A. § 7104.  The Veteran did not appeal the February 2009 Board decision to the United States Court of Appeals for Veterans Claims, and did not file a motion for reconsideration.  

In December 2015, the Board also discussed that, the RO, in a November 2009 decision of a DRO, implemented a grant of service connection for an unrelated disability decided by the Board in February 2009, and for unknown reasons, reopened the Veteran's previously denied claims sua sponte and proceeded to deny them on the merits.  The Veteran perfected an appeal of this rating decision, as to the reopened claims.  However, the question of whether new and material evidence has been received to reopen the claims must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The issues of entitlement to service connection for right shoulder impingement, a headache disorder, COPD, hypertension, and a disorder characterized by short-term memory loss, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. The Veteran did not appeal a February 2009 Board decision that denied entitlement to service connection for exposure to Agent Orange, a skin disorder, bilateral arm pain, migraines, a respiratory disorder, hypertension, and a disorder whose symptoms include short-term memory loss. 

2. No evidence has been received since the February 2009 Board decision, as to the issues of entitlement to service connection for exposure to Agent Orange, a skin disorder, or left arm pain, claimed as bilateral arm pain; and thus, there is no evidence that is not cumulative or redundant of evidence previously of record or evidence that raises a reasonable possibility of substantiating these claims.

3. Evidence received since the February 2009 Board decision, as to the issues of entitlement to service connection for right arm pain, claimed as bilateral arm pain, migraines, a respiratory disorder, hypertension, and a disorder whose symptoms include short-term memory loss, is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating these claims.


CONCLUSIONS OF LAW

1. The February 2009 Board decision that denied entitlement to service connection for exposure to Agent Orange, a skin disorder, bilateral arm pain, migraines, a respiratory disorder, hypertension, and a disorder whose symptoms include short-term memory loss, is final.  38 U.S.C.A. §§ 5108, 7104 (West 2016); 38 C.F.R.       § 20.302 (2016). 

2. As no evidence was received subsequent to the February 2009 Board, as to the issues of entitlement to service connection for exposure to Agent Orange, a skin disorder, or left arm pain, claimed as bilateral arm pain, there is no new and material evidence and these claims are not reopened.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156 (2016).
3. The evidence received subsequent to the February 2009 Board decision, as to the issues of entitlement to service connection for right arm pain, claimed as bilateral arm pain, migraines, a respiratory disorder, hypertension, and a disorder whose symptoms include short-term memory loss, is new and material; these claims are reopened.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.302.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (a). 

The last final denial of the Veteran's claims on appeal was in February 2009.  Board decisions are final upon issuance.  38 U.S.C.A. § 7104.  The Veteran did not appeal the February 2009 Board decision to the United States Court of Appeals for Veterans Claims, and did not file a motion for reconsideration.  

Relevant evidence added to the record since that time includes only the Veteran's updated VA treatment records.  The Veteran has not offered any lay statements on his behalf as to these issues.  The Board, in February 2009, denied the Veteran's claim of entitlement to service connection for exposure to Agent Orange in service on the basis that such exposure to chemicals in service, in the absence of any current disorder related to the exposure, is not a disability within the meaning of the law, and denied entitlement to service connection for a skin disorder, bilateral arm pain, a disorder whose symptoms include short-term memory loss, and a respiratory disorder, on the basis that there was no evidence of current disorders, that the disorders had not been diagnosed.  

Of record since 2009 are the Veteran's diagnoses of hypertension and headaches.  The Veteran's updated VA treatment records include diagnoses of right shoulder impingement, COPD, and clinical findings of memory loss.  However, there is no record that the Veteran has been diagnosed with a skin disorder, a left arm disorder, claimed as bilateral arm pain, or residuals of in-service exposure to Agent Orange.  

In determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim with VA's assistance.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Examinations are in order to determine the etiology of the Veteran's right shoulder impingement, headache disorder, COPD, hypertension, and a disorder whose symptoms include short-term memory loss.  Such is the VA assistance contemplated by Shade and there is new and material evidence and these claims, the claims of entitlement to service connection for right arm pain, claimed as bilateral arm pain, migraines, a respiratory disorder, hypertension, and a disorder whose symptoms include short-term memory loss, are thus reopened.  












(Continued on the next page)
There is no such new and material evidence, however, as to the claims of entitlement to service connection for exposure to Agent Orange in service, a skin disorder, and left arm pain, claimed as bilateral arm pain.  There has been no evidence related to these claims submitted since February 2009, and VA's assistance would not reasonably result in substantiation of the claims if such claims were reopened, as an examination is not in order where there is no current disorder.  Shade, 24 Vet. App. 110, 118.  These claims are not reopened.  


ORDER

New and material evidence having not been received; the claim of entitlement to service connection for Agent Orange/herbicide exposure is not reopened.

New and material evidence having not been received, the claim of entitlement to service connection for a skin condition of the back and shoulders, to include as secondary to in-service exposure to mustard gas and herbicides, is not reopened.

New and material evidence having not been received, the claim of entitlement to service connection for left arm pain, claimed as bilateral arm pain, is not reopened.

New and material evidence having been received, the claim of entitlement to service connection for right arm pain, claimed as bilateral arm pain, is reopened, 
and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for migraine headaches is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a respiratory disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a disorder whose symptoms include short-term memory loss is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran has verified service in the Republic of Vietnam and is thus presumed to have been exposed to herbicides, including Agent Orange.  In a September 2005 statement, the Veteran's representative asserted that the Veteran's headaches and hypertension were related to his in-service exposure to herbicides.  During his May 2008 Board hearing, the Veteran asserted that his respiratory disorder, undiagnosed at that time and now diagnosed as COPD, is related to his in-service exposure to herbicides.  During his May 2008 Board hearing, the Veteran also asserted that his disorder characterized by short-term memory loss could be related to his service-connected PTSD.

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of right shoulder impingement, a headache disorder, COPD, hypertension, and a disorder characterized by short-term memory loss, however, the Veteran asserts that he experienced headaches during and since service.  His service treatment records dated in May 1967 indicate that the Veteran was treated for water in the right elbow, and in October 1967, was treated for cellulitis of the right hand, and in February 1968 was treated for a laceration to the right thumb.  While these instances of treatment of the right upper extremity appear not to involve the right shoulder, the Veteran's original claim of entitlement to service connection was for bilateral arm pain, or right arm pain.

On remand, the AOJ should afford the Veteran VA examinations to determine the etiology of his right shoulder impingement, a headache disorder, COPD, hypertension, and a disorder characterized by short-term memory loss, considering his in-service exposure to herbicides, his in-service treatment for complaints related to the right upper extremity, his lay statements of headaches during service, and the symptomatology related to his service-connected PTSD.

The most recent VA treatment records associated with the claims file are dated in February 2016; on remand, the AOJ should obtain the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records dated since February 2016. 

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his right shoulder impingement, and any other diagnosed disorder of the right upper extremity.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's right shoulder impingement, or any other diagnosed disorder of the right upper extremity, was incurred in service, or is otherwise related to service, specifically considering the Veteran's in-service treatment for water on the right elbow, cellulitis of the right hand, and a laceration of the right thumb.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his headache disorder.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's headache disorder was incurred in service, or is otherwise related to service, specifically considering the Veteran's in-service exposure to herbicides, and his lay statements as to in-service headaches.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his COPD, or any other diagnosed respiratory disorder.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's COPD, or any other diagnosed respiratory disorder, was incurred in service, or is otherwise related to service, specifically considering the Veteran's in-service exposure to herbicides.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension was incurred in service, or is otherwise related to service, specifically considering the Veteran's in-service exposure to herbicides.

6. Schedule the Veteran for a VA examination to determine the nature and etiology of his disorder characterized by short-term memory loss, if any.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's disorder characterized by short-term memory loss, if any, was incurred in service, or is otherwise related to service.  The examiner should also opine as to whether it is at least as likely as not that the Veteran's disorder characterized by short-term memory loss, if any, is a separately diagnosed disorder proximately due to, or the result of, his service-connected PTSD; then, as a clear and separate response, the examiner should opine as to whether it is at least as likely as not that the Veteran's disorder characterized by short-term memory loss, if any, is a separately diagnosed disorder that has been aggravated by his service-connected PTSD. 

7.  As to each of the examinations, the claims file should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiners should fully articulate a sound reasoning for all conclusions made.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner(s) should so state but, more importantly, explain why an opinion cannot be provided without resorting to mere speculation, as merely stating this will not suffice.  

8.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


